            Case 1:21-cv-00487-JMF Document 86 Filed 03/22/21 Page 1 of 2




                                                                                                      MARK S. SULLIVAN
                                                                                                                  Partner
                                                                                                           (212) 415-9245
                                                                                                      FAX (212) 953-7201
                                                                                              sullivan.mark@dorsey.com


March 22, 2021


 VIA ECF

 Hon. Jesse M. Furman
 United States District Judge
 United States District Court
 Southern District of New York
 40 Centre Street, Room 2202
 New York, NY 10007

         Re:       Willis Re Inc., et al. v. Herriott, No. 21-cv-00487(JMF)

Dear Judge Furman:

       We represent defendant Paul Herriott in the above-referenced matter. By this letter-
motion we seek leave to file a sur-reply in the event that the Court elects to consider new
material and arguments Plaintiffs improperly submitted on reply in support of their application to
find Herriott in contempt of the Temporary Restraining Order (“TRO”), dated February 9, 2021
(Dkt. No. 41).

         First, Plaintiffs filed the Declaration of Scott H. Casher (“Casher Decl.”), which appended
a March 11, 2021 email by which we provided Plaintiffs’ counsel with Willis Re Inc. files that
Herriott had possessed. Plaintiffs’ counsel complains that these documents had not been
provided to Plaintiffs earlier and have not been purged. Casher Decl. ¶¶ 2-5. Plaintiffs’ counsel
further asserts that certain documents Plaintiffs believe were emailed to Herriott’s personal
email account were not among the materials returned on March 11. Id. ¶¶ 6-11. On this basis,
Plaintiffs now assert for the first time that Herriott is in contempt of the TRO for failing to return
Willis Re material. See Reply in Further Support of Plaintiffs’ Emergency Order to Show Cause
to Find Defendant in Contempt (“Plaintiffs’ Reply”) at 2-3.

        Second, Plaintiffs submitted on reply a broker of record letter that was not presented
with their opening papers and that relates to a client that was not addressed in their opening
papers. See [Second] Declaration of James Bradshaw, Exhibit A. Bradshaw also makes the
cursory statement that, while at Willis Re, Herriott had business dealings with and was
responsible for the client. Id. ¶ 4. Plaintiffs now appear to claim, for the first time, that Herriott
violated the TRO in connection with this client. Plaintiffs’ Reply at 7.

       Given that Plaintiffs did not make these arguments or present these alleged facts in their
opening papers, but offer them only on reply, the arguments and alleged facts should not be
considered. See United States v. Yousef, 327 F.3d 56, 115 (2d Cir. 2003) (“We will not


                            51 West 52nd Street | New York, NY | 10019-6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
4816-2525-7186\1
            Case 1:21-cv-00487-JMF Document 86 Filed 03/22/21 Page 2 of 2




Hon. Jesse M. Furman
March 22, 2021
Page 2


consider an argument raised for the first time in a reply brief.”); In re GM LLC Ignition Switch
Litig., No. 14-MD-2543 (JMF), 2015 U.S. Dist. LEXIS 161741, at *378-80 (S.D.N.Y. Nov. 30,
2015) (“New GM's Rule 407 argument can be swiftly rejected on two grounds. First, New GM
did not make the argument until its reply brief, so the Court declines to consider it. See, e.g.,
Tutor Time Learning Centers, LLC v. GKO Grp., Inc., No. 13-CV-2980 (JMF), 2013 U.S. Dist.
LEXIS 148316, 2013 WL 5637676, at *1 (S.D.N.Y. Oct. 15, 2013) ("[A]rguments raised for the
first time in a reply memorandum are waived and need not be considered.").”); Royal Park Invs.
v. U.S. Bank Nat’l Ass’n, 324 F. Supp. 3d 387, 395 (S.D.N.Y. 2018) (declining to consider new
testimony from employee of moving party only submitted with reply brief).

       If, pursuant to these authorities, the Court chooses not to consider Plaintiffs’ new
arguments and factual assertions, naturally, there would be no need for a sur-reply. However, if
the Court elects to consider the new material, we seek leave to file a brief sur-reply
memorandum of law and a declaration from Herriott to address the arguments and factual
contentions substantively.

                                                  Respectfully submitted,




                                                  Mark S. Sullivan




                        51 West 52nd Street | New York, NY | 10019-6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
4816-2525-7186\1
